UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    SECURITIES AND EXCHANGE
    COMMISSION,

                               Applicant,                     19 Misc. 468 (KPF)
                       -v.-
                                                                    ORDER
    JAMES DAVID O’BRIEN,

                               Respondent.

KATHERINE POLK FAILLA, District Judge:

        The Securities and Exchange Commission (the “Commission”) brings this

application for an order requiring Respondent James David O’Brien to comply

with the Commission’s testimony subpoena. The Commission argues that it

has the statutory authority to compel O’Brien to testify under oath as a part of

the Commission’s investigation. O’Brien, for his part, contends that the

Commission’s subpoena was issued in bad faith and for an improper purpose.

For the reasons set forth in the remainder of this Opinion, the Commission’s

application is granted.

                                      BACKGROUND 1

A.      Factual Background

        On May 8, 2018, the Commission issued an investigative subpoena to

O’Brien for documents and testimony as part of its investigation into potential



1       The facts set forth in this Opinion are drawn principally from the Memorandum of Law
        in Support of Securities and Exchange Commission’s Application for an Order to Show
        Cause and for an Order Requiring Compliance with Subpoena (“Comm’n Br.” (Dkt. #2));
        the exhibits to the Declaration of Bennett Ellenbogen (“Ellenbogen Decl., Ex. [ ]” (Dkt.
        #3)); and Respondent’s Memorandum of Law in Opposition to the Securities and
market manipulation of American River Bankshares securities. (Comm’n

Br. 3). Following the issuance of the subpoena, and at least in part because of

the existence of a parallel criminal investigation, the Commission entered into a

proffer agreement with O’Brien and conducted a joint proffer session with

federal prosecutors on August 21, 2018. (Id. at 3-5; O’Brien Opp. 1-2). The

Commission’s proffer agreement provided that its staff would not use any

statements provided by O’Brien during the August 21 meeting except, inter

alia, “[t]o obtain other evidence, which may be used against [O’Brien] and

others.” (Ellenbogen Decl., Ex. 3). The proffer agreement also stated that there

were “no other promises or understandings applicable to the [August 21]

Meeting.” (Id.).

      Following the proffer session, the Commission continued its investigation

into American River Bankshares, including requesting further documentation

from O’Brien. (Comm’n Br. 5; O’Brien Opp. 2). By May 2019, the Commission

realized that it wished to question O’Brien once more, and issued a second

subpoena to O’Brien for that purpose. (Comm’n Br. 5-6). After several

anodyne communications regarding scheduling, O’Brien’s counsel asked the

Commission if O’Brien’s testimony would be covered by the prior proffer

agreement, and the Commission responded that the testimony would not be so

covered. (Id. at 6-7). In response, O’Brien’s counsel advised the Commission

that his client would not appear for his scheduled testimony, arguing that the



      Exchange Commission’s Application for an Order to Show Cause and an Order
      Requiring Compliance with Subpoena (“O’Brien Opp.” (Dkt. #12)).

                                          2
Commission had acted in bad faith by engaging in the August 21, 2018 proffer

session but then refusing to allow O’Brien to testify in 2019 pursuant to the

proffer agreement. (Id. at 7-8). On July 23, 2019, O’Brien failed to appear for

his scheduled testimony with the Commission. (Id. at 9).

B.    Procedural History

      On October 18, 2019, the Commission filed an application for an order to

show cause why O’Brien should not comply with the Commission’s subpoena,

as well as an application to enforce the subpoena. (Dkt. #1). The Commission

also filed a supporting memorandum and declaration at that time. (Dkt. #2-3).

On that same day, the Court issued an Order directing O’Brien to show cause

why he should not be required to appear for testimony before the Commission

and scheduled a hearing before the Court on the question. (Dkt. #5). On

November 6, 2019, O’Brien filed briefing in opposition to the Commission’s

application, along with a supporting declaration (Dkt. #12-13), and on

November 18, 2019, the Commission filed a reply (Dkt. #14).

      The parties appeared before the Court on November 22, 2019, for a

hearing on whether the subpoena should be enforced. (Minute Entry of

November 22, 2019). After vigorous oral argument from both sides, the Court

requested additional briefing from the Commission. (Id.). The Commission

provided such supplemental briefing on December 6, 2019 (Dkt. #17), and

O’Brien filed a response on December 9, 2019 (Dkt. #18).




                                       3
                                   DISCUSSION

A.    The Court Will Enforce the Commission’s Subpoena

      1.    The Relevant Standard

      In order for the Commission to have this Court enforce its subpoena, it

“must show [i] that the investigation will be conducted pursuant to a legitimate

purpose, [ii] that the inquiry may be relevant to the purpose, [iii] that the

information sought is not already within the Commission’s possession, and

[iv] that the administrative steps required have been followed.” SEC v. Finazzo,

535 F. Supp. 2d 224, 226 (S.D.N.Y. 2008) (internal ellipses omitted) (quoting

RNR Enters., Inc. v. SEC, 122 F.3d 93, 96 (2d Cir. 1997)). O’Brien does not

contest any of the latter three prongs of the test; his only argument is that the

investigation is being conducted in bad faith. In particular, O’Brien argues

that the Commission is acting in bad faith — and indeed, seeks to violate its

own proffer agreement — by seeking to compel O’Brien to testify about subject

matter that he already discussed within the protective sphere of the August 21

proffer session and its corresponding agreement. (See O’Brien Opp. 7-10).

Therefore, the only question for the Court to answer is whether the

Commission acts in bad faith by seeking to compel testimony about subject

matter already discussed under the auspices of a proffer agreement.

      2.    The August 21 Proffer Agreement Only Grants O’Brien “Use”
            Immunity
      A relevant initial question is whether the August 21 proffer agreement

provided for “use” immunity or “derivative use” immunity, since that will

determine the extent to which the Commission may rely on O’Brien’s

                                         4
statements from his 2018 proffer session. Use immunity precludes the

Government from being able to use an interviewee’s statements directly against

himself in a prosecution, but permits the Government to “use information

derived from the statements.” See United States v. Plummer, 941 F.2d 799, 803

(9th Cir. 1991). Derivative use immunity, on the other hand, requires the

Government “to have derived all the information on which the subsequent

prosecution was based from a source wholly independent of the statements

made in the interview.” See id. In interpreting proffer agreements such as the

one entered into between the Commission and O’Brien, the Court relies on

principles of contract law. See United States v. Liranzo, 944 F.2d 73, 77 (2d

Cir. 1991). “Where the language of a contract is unambiguous, the parties’

intent is discerned from the four corners of the contract.” Id. (citing Nicholas

Labs. Ltd. v. Almay, Inc., 900 F.2d 19, 21 (2d Cir. 1990) (per curiam)); see

generally United States v. Barrow, 400 F.3d 109, 117 (2d Cir. 2005).

      Here, the August 21 proffer agreement clearly provided only for use

immunity. There is no ambiguity in the language — the agreement states that

“any statements made by [O’Brien] during the Meeting” may be used “[t]o

obtain other evidence, which may be used against [O’Brien] or others.”

(Ellenbogen Decl., Ex. 3). Given the clarity of the agreement’s language, it is

plain that the parties intended for the proffer agreement to provide use

immunity, and nothing more. Indeed, O’Brien concedes as much in his

briefing. (See O’Brien Opp. 15 (noting that the Commission could use the

proffer session “as a source of leads to discover additional evidence”)). Thus,

                                        5
while the plain language of the proffer agreement precludes the Commission

from directly weaponizing O’Brien’s prior statements against him, it does not

prevent the Commission from either using those prior statements to develop

new evidence or retreading the ground it explored in the August 21 proffer

session.

      3.    There Is No Bad Faith in Repeating Questions from the Proffer
            Session
      O’Brien’s bad faith argument, at its core, is that the Commission is trying

to have its cake and eat it too. According to O’Brien, the Commission has

accepted the benefits of its proffer agreement — open testimony from O’Brien

and the production of numerous documents — but does not wish to accept the

burden — “that the person offering the proffer has a legitimate expectation that

they will not be prosecuted based on the information provided in the proffer

session.” (See O’Brien Opp. 8-9). Put another way, O’Brien’s theory is that the

Commission has used the proffer session as a fishing expedition, in which the

Commission lures the unsuspecting interviewee into divulging incriminating

information under a false promise of immunity, only to then compel him to

repeat the incriminating information at a later date without the protection of

any such immunity.

      If this were an accurate representation of the Commission’s conduct, the

Court might be inclined to agree with O’Brien that this is bad faith behavior.

However, the Commission is not guilty of such malicious action. This is made

clear by Pillsbury Co. v. Conboy, 459 U.S. 248 (1983). Although the Supreme

Court’s holding in Pillsbury focuses on whether a deponent’s civil deposition

                                        6
testimony, closely tracking or repeating verbatim prior immunized testimony,

also qualifies as immunized testimony, see 459 U.S. at 263-64, the case is

relevant because it makes clear that while the Commission can compel O’Brien

to testify, it cannot compel him to answer any specific questions. Because the

proffer agreement does not, by its language, apply to questions about

previously discussed subject matter, O’Brien is free to assert his Fifth

Amendment right against self-incrimination during his testimony before the

Commission. See id. at 256-57 (finding that the deponent could not be

compelled to answer deposition questions closely tracking prior immunized

testimony where the deponent has asserted his Fifth Amendment right and

there is no “duly authorized assurance of immunity at the time”). And O’Brien

is just as protected by his ability to assert his Fifth Amendment right as he

would be if he were still covered by the Commission’s offer of immunity. Cf.

Kastigar v. United States, 406 U.S. 441, 462 (1972) (holding that “the immunity

provided by 18 U.S.C. § 6002” — an immunity comparable to that offered by

the Commission — “leaves the witness … in substantially the same position as

if the witness had claimed the Fifth Amendment privilege”).

      Indeed, were the Court to find otherwise, it would in fact be O’Brien who

would unfairly receive all the benefits and none of the burdens of the proffer

agreement. O’Brien’s interpretation of the law would mean that a prospective

defendant, once questioned under a proffer agreement about a particular set of

facts, could never be prosecuted or sued on those facts. See Pillsbury, 459 U.S.

at 260 (noting that if a prior immunity order was interpreted to extend to

                                        7
subsequent testimony closely tracking immunized testimony, it would “in effect

invest the deponent with transactional immunity on matters about which he

testified at the immunized proceedings”). Such an interpretation would

significantly devalue the utility of proffer agreements, as well as stretch the

agreement far beyond what the parties originally intended when they

contracted. The Court finds that the proffer agreement does not preclude, and

thus that there is no bad faith in, the Commission asking O’Brien the same

questions as he was previously asked on August 21, 2018, or asking O’Brien

about the same subject matter. Cf. Northern v. Stewart, 32 F. App’x 800, 801-

02 (9th Cir. 2002) (unpublished decision) (finding, in a case where Northern

sought to question his co-defendant about subject matter that the co-

defendant had previously testified about with the benefit of use immunity, that

Northern “was free to ask the same questions and cover the same material”).

      Finally, insofar as O’Brien seeks relief on the grounds that the

Commission engages in a widespread practice of issuing bad faith subpoenas

subsequent to proffer sessions, O’Brien’s argument fails for the reasons already

provided above. Assuming the Commission’s behavior in this case is

representative of its behavior in general regarding proffer arguments, the Court

cannot find any fault in the Commission’s practices. O’Brien has failed to

show any way in which the Commission has acted in bad faith, and thus he

must comply with the Commission’s subpoena.




                                         8
                                    CONCLUSION

      For the reasons set forth in this Opinion, the Commission’s motion to

compel O’Brien’s testimony is GRANTED. O’Brien is ORDERED to appear for

testimony at the Commission’s offices in the New York Regional Office in

response to the subpoena at a mutually convenient time on or before

January 31, 2020. In the event that O’Brien does not appear for his testimony

by the date specified above, the Commission will have established a prima facie

case of civil contempt against O’Brien and O’Brien may be held in civil

contempt for failure to comply with this Court’s Order without further notice or

hearing.

      The Clerk of Court is directed to close this matter.

      SO ORDERED.

Dated: December 27, 2019
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge




                                        9
